Citation Nr: 1709927	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability and, if so, if the claim should be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for right knee disability.

7.  Entitlement to service connection for diabetes.

8.  Entitlement to service connection for lower intestinal disorder (claimed as irritable bowel syndrome).
REPRESENTATION

Veteran represented by:	Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He reported serving in the New Jersey National Guard from 1981 to 2004 with periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), which have not been verified.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2014, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In April 2014, the Board remanded the appeal for action that included obtaining the dates of the Veteran's confirmed ACDUTRA and INACDUTRA with the New Jersey National Guard.  Although various records were obtained from the National Guard, no actual dates of ACDUTRA/INACDUTRA have been identified or verified.  Therefore, remand is again necessary to ascertain this information.  If the AOJ finds that there are no periods of ACDUTRA/INACDUTRA, this should be documented in the claims file.  To assist in this matter, the Veteran should be asked to identify the dates (within a one year range) of those diseases or injuries that were incurred during his National Guard service, if possible.  The AOJ need only identify and verify the Veteran's duty status for those periods of time identified; however, if he cannot narrow the timeframe then the duty status of all dates must be identified and verified.

Also, the Board observes that the Veteran appointed new representation since this appeal was previously before the Board and that the record before the Board has neither a VA Form 646 nor documentation demonstrating that the Veteran's representative has been given an opportunity to review the claims file and present a written statement regarding the appeal.  See 38 C.F.R. § 20.600; VBA Manual M21-1, Part I.5.F.2.  Veterans have a property interest in VA benefits and are protected by constitutional due process rights during the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290, 1298   (Fed. Cir. 2009).  Remand is therefore necessary to preserve the Veteran's due process rights by giving his representative an opportunity to review the record and provide argument in response to the denial of the claim on appeal.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is reminded that his assistance is essential.  The record shows that the AOJ requested from him copies of private treatment records in his possession or that he completes an authorization for release.  See Correspondence (May 2016).  To date, the record shows no response to this request.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the dates (within one year) of those diseases or injuries that were incurred during his National Guard service, if possible.

2.  In accordance with all procedures, the AOJ should verify through the appropriate department and/or procedures whether the Veteran had ACDUTRA and/or INACDUTRA during National Guard service for any period of time identified by the Veteran above, or all dates of National Guard service if the Veteran cannot narrow the time period.  All verified dates of ACDUTRA and/or INACDUTRA should be noted in a memorandum and associated with the claims file.

3.  If the AOJ finds that there are no periods of ACDUTRA/INACDUTRA, this should be documented in the claims file and the AOJ should notify the Veteran and his representative.  Otherwise, the AOJ should notify the Veteran and his representative of any period(s) of ACDUTRA and/or INACDUTRA that have been verified.

4.  The AOJ should again request from the Veteran that he provide copies of private treatment records in his possession (to include obtaining any pertinent records himself then providing to VA), or that he completes an authorization for release of pertinent records.  In this regard, VA seeks to associated with the record all post service treatment records identified by the Veteran to include Drs. McCabe (West Orange, New Jersey), Marion, Wu or Xu, Weirman, Bailus, and Como.  See Hearing Transcript.  If an authorization for release of records is provided, the AOJ should document all attempts to obtain these records and give the Veteran an opportunity to provide the records himself if VA efforts are unsuccessful.

5.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

Either a VA Form 646 or other documentation demonstrating that the Veteran's representative has been given an opportunity to review the claims file and present a written statement regarding the appeal should be associated with the claims file.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




